THOMAS, Justice,
concurring and dissenting.
I agree with the majority of the court that the appeal by the wife in this instance, identified as case No. 88-10, should result in affirmance of the judgment of the district court. I cannot agree with reversing the judgment in favor of the wife, identified as case No. 88-9, and I dissent from the disposition made by the majority.
The rule in Wyoming is that, when parties have entered into a separation agreement, the trial court should confirm and uphold the agreement unless it is contrary to public policy. Lewis v. Lewis, Wyo., 716 P.2d 347 (1986); Mentock v. Mentock, Wyo., 638 P.2d 156 (1981); Pavlica v. Pavlica, Wyo., 587 P.2d 639 (1978); Beard v. Beard, Wyo., 368 P.2d 953 (1962). If, in the view of the district court, a property settlement agreement meets the statutory duty imposed upon a court of making a just and equitable division of the property, those qualities must be present as of the date the decree is entered. Beckle v. Beckle, Wyo., 452 P.2d 205 (1969). It is logical then to analyze the intent of the parties on the date of the decree because it is at that point in time that the property settlement agreement must satisfy the statutory duty imposed upon the court. The trial court did so in this instance and concluded that the parties intended the wife was to receive $41,000 out of particular listed assets. The trial court ruled that she had been paid only $29,000 of the $41,000 and that she was entitled to the balance of $12,000. Apparently, the trial court understood that she had received some $17,000 out of these assets prior to the incorporation of the property settlement agreement in the decree.
The majority asserts that awarding her the $12,000 would require invasion of other funds in the marital estate. I do not understand that reasoning because, even after the $17,000 that she received was deducted, the listed assets still had a value of $58,-000. Consequently, there was more than enough money in the value of those listed assets to pay her the $41,000, which the trial court held was consistent with the intent of the parties.
I am satisfied that the majority has erred in refusing to affirm the judgment in favor of the wife. I believe the trial court was correct, and I would affirm that judgment.